 

Exhibit 10.20

PLEDGE FEE AGREEMENT

This Pledge Fee Agreement (the “Agreement”), dated as of August 31, 2016, is
entered into by and between Gundem Turizm Yatirim Ve Isletmeleri A.S., a Turkish
joint stock company (“Pledgor”), and TransAtlantic Petroleum Ltd., a Bermuda
exempted company with limited liability (the “Company”).  

WHEREAS, the Company proposes to enter into that certain General Credit
Agreement (the “Loan”) with DenziBank A.S. (the “Lender”);

WHEREAS, as a condition to providing the Loan to the Company, the Lender has
required the Pledgor to pledge its ownership interests in the Gundem Resort
Hotel, Asarlik Mevkii Gumbet, Bodrum, Turkey (the “Resort Property”) and the
Muratli real estate (the “Real Estate,” and collectively with the Resort
Property, the “Property”) as collateral for the Loan pursuant to that certain
Pledge Agreement (the “Pledge Agreement”), by and between Pledgor and Lender
dated as of the date hereof;

WHEREAS, the Lender and the Company have determined that the Resort Property has
a value of $10.0 million and the Real Estate has a value of $5.0 million
(collectively, the “Collateral Value”); and

WHEREAS, in order to induce the Pledgor to pledge the Property to the Lender as
collateral for the Loan, the Company has agreed to pay the Pledgor a fee of 5.0%
of the Collateral Value per annum (the “Pledge Fee”) in cash upon the terms set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.

Payment of Pledge Fee.  For so long as the Property is pledged to the Lender as
collateral for the Loan, the Company hereby agrees to pay the Pledgor the Pledge
Fee in cash on the last day of each month, beginning September 30, 2016.  The
Pledge Fee shall be pro-rated for any period of less than one month.  

 

2.

Direction of Pledgor.  The Pledgor hereby directs the Company to pay the Pledge
Fee directly to the equity owners of the Pledgor in the following percentages to
the account(s) designated in writing to the Company from time to time by the
following persons:

N. Malone Mitchell, 3rd – 57.5%

Alexandria Nicole Mitchell Jacobs – 10.0%

Noah Malone Mitchell, 4th – 10.0%

Stevenson Briggs Mitchell – 10.0%

Elizabeth Lee Howard – 10.0%

Selami Uras – 2.5%

 

3.

Subrogation, Property Foreclosure.  In the event all or any part of the Property
has been foreclosed upon by or for the benefit of the Lender, Pledgor shall (i)
be subrogated to all rights and liens that  the Lender may have or may have had
against the Company and each other guarantor of the Loan and all collateral or
other security, and all rights of subrogation in or under any of the Loan
documents or to participate in any way therein, and in all right, title or
interest in or to any security for the Loan, (ii) be entitled to receive from
the Company interest at the rate specified in the Loan documentation (i.e., the
regular or default rate in effect at the time) with respect to a notional
principal amount equal to the Collateral Value of the Property

Pledge Fee Agreement – Gundem – Page 1

--------------------------------------------------------------------------------

 

 

foreclosed upon, and (iii) be entitled to recourse, reimbursement, exoneration,
contribution, indemnification, and all other similar rights available under
applicable law against the Company and each other guarantor of or for all or any
part of the Loan; provided, that until the Loan has been paid in full, such
rights are expressly made subordinate in form and substance and upon terms
acceptable to Lender in its sole and absolute discretion if and to the extent
required by the Loan documentation.  Upon request by Pledgor from time to time,
the Company agrees to enter into additional definitive documentation in support
of the foregoing to ensure that Pledgor obtains all legal and economic benefits
contemplated by this Agreement, including, without limitation, loan
documentation on terms substantially similar to the Loan documents.

 

4.

Income Seizure.  In the event all or any part of the income derived from the
Property has been foreclosed upon by or for the benefit of the Lender, Pledgor
shall (i) be subrogated to all rights and liens that  the Lender may have or may
have had against the Company and each other guarantor of the Loan and all
collateral or other security, and all rights of subrogation in or under any of
the Loan documents or to participate in any way therein, and in all right, title
or interest in or to any security for the Loan, (ii) be entitled to receive from
the Company interest at the rate specified in the Loan documentation (i.e., the
regular or default rate in effect at the time) with respect to any proceeds of
any Property foreclosed upon, (iii) be entitled to continue to receive the
Pledge Fee, and (iv) be entitled to recourse, reimbursement, exoneration,
contribution, indemnification, and all other similar rights available under
applicable law against the Company and each other guarantor of or for all or any
part of the Loan; provided, that until the Loan has been paid in full, such
rights are expressly made subordinate in form and substance and upon terms
acceptable to Lender in its sole and absolute discretion if and to the extent
required by the Loan documentation.  Upon request by Pledgor from time to time,
the Company agrees to enter into additional definitive documentation in support
of the foregoing to ensure that Pledgor obtains all legal and economic benefits
contemplated by this Agreement, including, without limitation, loan
documentation on terms substantially similar to the Loan documents.

 

5.

Property Appreciation.  On an annual basis beginning on the date one year from
the date of this Agreement, the Collateral Value shall be increased using the
Turkey Consumer Price Index (“CPI”).  When this determination is made, the
principal amount of the loans described in Paragraphs 3 and 4 shall be modified
to reflect the increase in value.

 

6.

Sale of the Property.  Pledgor reserves the right to assign, transfer or sell
its interest in the Property at any time, subject only to the Lender’s
approval.  In the event such assignment, transfer or sale is made, the Company
shall be obligated to replace the collateral with property approved by the
Lender.

 

7.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to its principles regarding
conflicts of laws.  Venue of any action tried hereunder will be in Dallas
County, Texas, whether in federal or state court.

 

8.

Successors.  All agreements of the Company and the Pledgor in this Agreement
shall bind their successors and assigns.

 

9.

No Waiver or Amendment.  No waiver of any of the terms, provisions or conditions
hereof, or any modification of such terms, provisions or conditions, shall be
effective unless in writing and signed by a duly authorized officer of each
party.

Pledge Fee Agreement – Gundem – Page 2

--------------------------------------------------------------------------------

 

 

10.

Assignment of this Agreement.  This Agreement and the duties, right and
obligations of the parties hereunder shall not be assignable by either party
without the prior written consent of the other party.  

 

11.

Entire Agreement.  This Agreement represents the entire agreement between the
parties, and supercedes and nullifies all prior representations, negotiations,
proposals, and statements with regard to the Pledge of the Property.

 

12.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same instrument.

********

[signature page follows]






Pledge Fee Agreement – Gundem – Page 3

--------------------------------------------------------------------------------

 

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

By:

/s/ Chad D. Burkhardt

 

Name:

Chad D. Burkhardt

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Gundem Turizm Yatirim ve Isletmeleri A.S.

 

 

 

 

By:

/s/ N. Malone Mitchell, 3rd

 

Name:

N. Malone Mitchell, 3rd

 

Title:

Chairman

 

Pledge Fee Agreement – Gundem – Page 4